                     IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

ARACELY HERNANDEZ,
                                                   Case No. 3:19-cv-00029-BR
                Petitioner,
                                                                          ORDER
        v.

PAULA MYERS, Superintendent
Coffee Creek Correctional Facility,

                Respondent.

MOSMAN, Chief Judge.

        Petitioner,     an    inmate   at   the   Coffee   Creek   Correctional

Facility, brings this habeas corpus action pursuant to 28 U.S.C. §

2254.        Currently before the Court is Respondent's Motion to Dismiss

the Petition without prejudice on the basis that Petitioner has not

exhausted her available state remedies as Petitioner's appeal from

the trial court's denial of post-conviction relief remains pending.

Petitioner concedes that she has not exhausted her available state

remedies and does not object to Respondent's motion.

         1 - ORDER -
    Accordingly, the Court GRANTS Respondent's Motion to Dismiss

(ECF No. 10) and DISMISSES this action, without prejudice.

    IT IS SO ORDERED.

    DATED this     :Z~ay of March, 2019.



                         Michael W. Mosman
                         United States Chief District Judge




     2 - ORDER -
